Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William D. Hare on Tuesday, December 21, 2021.

The application has been amended as follows:

Claim 11.  The fishing article of claim 1, wherein the float portion further comprises 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose a fishing article comprising a float portion and a fishing line receiving portion, the fishing article further comprising a second elongated rod extending from the float portion in a direction opposite to the first elongated rod; wherein the second slot has a third portion with a length that extends into the first elongated rod from the outer surface of the first elongated rod at a second position on the first elongated rod and the length has an orientation that is at an angle to the longitudinal axis of the first elongated rod and in which the second position of the second slot is different from the first position of the first slot on the first elongated rod and passes between opposed openings on the outer surface of the first elongated rod and the second slot further comprises a fourth portion with the fourth portion being oriented in the direction of the first end, and the first and second slots are not in communication with one another; and wherein the at least one spring or sleeve covers all of the first slot and at least a portion the second slot when the at least one spring or sleeve is in an expanded or compressed configuration.
In regard to claim 21, the prior art of record does not disclose a fishing article comprising an elongated rod, wherein the elongated rod comprises a float member encircling at least a portion of the elongated rod between the first end and the second end; a second slot in the elongated rod for releasably engaging a fishing line, wherein the second slot is positioned along the length of the elongated rod between the first slot and the float member, the second slot has a third portion with a length that extends into the elongated rod from the outer surface of the elongated rod at a second position on the elongated rod, the third portion of the second slot has an orientation that is at an angle to the longitudinal axis of the elongated rod and passes between opposed openings on the outer surface of the elongated rod, and the second slot further comprises a fourth portion with the fourth portion being oriented in the direction of the first end; and the second position of the second slot on the elongated rod is different from the first position of the first slot on the elongated rod, and the first and second slots are not in communication with one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA